Citation Nr: 1116967	
Decision Date: 05/02/11    Archive Date: 05/10/11

DOCKET NO.  05-14 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, Type II, as a result of herbicide exposure.

2.  Entitlement to service connection for defective vision to include as secondary to service-connected disability.

3.  Entitlement to service connection for hypertension to include as secondary to service-connected disability.

4.  Entitlement to service connection for peripheral neuropathy of the upper and lower extremities to include as secondary to service-connected disability.

5.  Entitlement to service connection for erectile dysfunction to include as secondary to service-connected disability.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from May 1969 to December 1975.

This matter is before the Board of Veterans' Appeals (Board) following Board Remands in January 2008, June 2008, and October 2009.  This matter was originally on appeal from a June 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United States Court of Appeals for Veterans Claims (Court) held that a remand by the Board confers upon the Veteran or other claimant, as a matter of law, the right to compliance with the Board's remand order.  Moreover, the Court further held that the Board itself errs when it fails to ensure compliance with the terms of its remand.  Id.  

The case was remanded by the Board in January 2008 for a hearing before a Veterans Law Judge which was declined, in June 2008 so that Social Security Administration (SSA) records could be obtained and associated with the claims file, and in March 2009 and October 2009 for the RO/AMC to comply with the evidentiary development noted in M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(n).  This has still not been completed.  Further development is, therefore, needed in light of this Stegall violation.

The Veteran is seeking service connection for diabetes mellitus and associated disabilities, claimed as a result of exposure to herbicides.  The Veteran's medical records establish a current diagnosis of diabetes mellitus many years after service. In general, VA regulations allow for presumptive service connection for Veterans suffering from diabetes mellitus that have been exposed to Agent Orange during service.  38 C.F.R. §§ 3.307(a)(1) and 3.309(e) (2010).  In this case, however, the Veteran asserts that he was exposed to Agent Orange while stationed at NKP and at Ramesan Army Station near Udorn where the perimeters of the secure areas were defoliated.  The Veteran also asserts that he was assigned to Keesler Air Force Base in Mississippi which is on a list of locations where Agent Orange was used.  The Veteran also noted that he was exposed while riding in cargo planes transporting Agent Orange in containers that were leaking.  The Veteran's personnel records show that he was stationed, in July 1969, at Keesler AFB, in Mississippi, with his next duty station in Nebraska, effective July 30, 1970, and that he spent 109 days in Thailand from August 26, 1975 to December 1975.

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA to assist a claimant in obtaining evidence necessary to substantiate a claim for a benefit under a law administered by VA. 38 U.S.C.A. § 5103A.  This duty to assist includes the requirement that VA make reasonable efforts to acquire all relevant records pertaining to the claimants active military, naval, or air service that are held or maintained by a government entity.  

VA has developed specific procedures to determine whether a Veteran was exposed to herbicides in a vicinity other than the Republic of Vietnam or along the demilitarized zone (DMZ) in Korea.  A copy of Memorandum for the Record:  Herbicide use in Thailand during the Vietnam Era is placed in the Veteran's file.  This document contains input from DOD and is intended to cover general claims of exposure as well as a number of specific exposure claims.  If the herbicide exposure issue can be resolved based on this document, then no further development action is necessary.  If not, and sufficient information has been obtained from the Veteran, send an inquiry directly to U.S. Army and Joint Services Records Research Center (JSRRC) following its guidelines.  If sufficient information cannot be obtained from the Veteran to meet JSRRC guidelines, produce a formal memo for the file documenting efforts to obtain information, then forward the claim to the rating activity. 

In April 2009, the RO sent a letter to the Veteran asking for additional information, specifically the approximate dates (within a 60 day timeframe), location, and nature of alleged exposure to herbicides.  The Veteran did not respond.

In May 2009, the RO sent another letter to the Veteran at a different address asking for additional information.  In June 2009, the RO called the telephone number on file and discovered that it had been disconnected.  Capri was checked, and a notation was made that the Veteran was seen in Omaha VAMC on June 12, 2009 and noted a different address.  

Of record is a copy of the Agent Orange Storage Facilities VA Database.  Also of record is the above-mentioned Memorandum for the Record of Herbicide use in Thailand during the Vietnam Era.

In pertinent part, the Memorandum states, 

... the DOD list indicates only that limited testing of tactical herbicides was conducted in Thailand from 2 April through 8 September 1964.  

Tactical herbicides, such as Agent Orange, were used and stored in Vietnam, not Thailand.  ...  There are records indicating that commercial herbicides were frequently used for vegetation control within the perimeters of air bases during the Vietnam era, but all such use required approval of both the Armed Forces Pest Control Board and the Base Civil Engineer.  ... Base Civil Engineers were not permitted to purchase or apply tactical herbicides.  There are no records of tactical herbicide spraying ... in Thailand after 1964, and ... aircraft that sprayed herbicides in Vietnam were stationed in Vietnam, not in Thailand.  However, there are records indicating that ... aircraft flew 17 insecticide missions in Thailand from 30 August through 16 September 1963 and from 14 -17 October 1966.  The 1966 missions involved the spraying of Malathion insecticide for the "control of malaria carrying mosquitoes."  These facts are not sufficient to establish tactical herbicide exposure for any Veteran based solely on service in Thailand.

While the Thailand CHECO Report does not report the use of tactical herbicides on allied bases in Thailand, it does indicate sporadic use of non-tactical (commercial) herbicides within fenced perimeters.  Therefore, if a Veteran's MOS (military occupational specialty) or unit is one that regularly had contact with the base perimeter, there was a greater likelihood of exposure to commercial pesticides, including herbicides.  Security police units were known to have walked the perimeters, especially dog handlers.  However, as noted above, there are no records to show that the same tactical herbicides used in Vietnam were used in Thailand.  
	
If the Veteran's claim is based on servicing or working on aircraft that flew bombing missions over Vietnam, please be advised that there is no presumption of "secondary exposure" based on being near or working on aircraft that flew over Vietnam or handling equipment once used in Vietnam.  Aerial spraying of tactical herbicides in Vietnam did not occur everywhere, and it is inaccurate to think that herbicides covered every aircraft and piece of equipment associated with Vietnam.  Additionally, the high altitude jet aircraft stationed in Thailand generally flew far above the low and slow flying UC-123 aircraft that sprayed tactical herbicides over Vietnam.  Also, there are no studies that we are aware of showing harmful health effects for any such secondary or remote herbicide contact that may have occurred.

If the Veteran's claim is based on general herbicide use within the base, such as small-scale brush or weed clearing activity along the flight line or around living quarters, there are no records of such activity involving tactical herbicides, only the commercial herbicides that would have been approved by the Armed Forces Pest Control Board and sprayed under the control of the Base Civil Engineer.  ...

The Compensation and Pension Service cannot provide any additional evidence beyond that described above to support the Veteran's claim.  Therefore, unless the claim is inherently incredible, clearly lacks merit, or there is no reasonable possibility that further VA assistance would substantiate the claim  [see 38 CFR 3.159(d)], regional offices should send a request to JSRRC for any information that this organization can provide to corroborate the Veteran's claimed exposure.  

In April 2010, the RO sent an email to Agent Orange mailbox.  The RO noted that the Veteran's service personnel records indicate that his period of service on Keesler AFB, Mississippi was with the 3386th STU SQ (July 15, 1969 through July 30, 1970).  In this case, the Veteran has not provided a 60-day window necessary for JSRRC to conduct research with respect to any exposure to Agent Orange at Keesler AFB, Mississippi. 

The Veteran's personnel records indicate that he spent 109 days in Thailand from August 26, 1975 to December 1975.  The record also notes that he was in Nakhon Phanom province in August 1975 and at Ramasun Station in October 1975.  

Thus, the Board is remanding the case again in order for the RO to request JSRRC to conduct the research necessary to corroborate the Veteran's claimed Agent Orange exposure in Thailand and to issue a formal memorandum documenting efforts to obtain information related to Agent Orange exposure in Mississippi.  


Accordingly, the case is REMANDED for the following action:

1.  A formal memorandum should be produced for the file documenting efforts to obtain information regarding Agent Orange exposure in Mississippi.

2.  A request should be sent to the U.S. Army and Joint Services Records Research Center (JSRRC) for information it can provide to corroborate the Veteran's claimed exposure to Agent Orange exposure while the Veteran was in Thailand from August 26, 1975 to October 26, 1975 and from October 27, 1975 to December 23, 1975.  

3.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the action taken in the preceding paragraph, the case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2009).


